ORDER

PER CURIAM.
AND NOW, this 23rd day of June, 2006, Ronald Alonzo Wright having been suspended from the practice of law in the District of Columbia for a period of one year by Opinion and Order of the District of Columbia Court of Appeals decided October 20, 2005; the said Ronald Alonzo Wright having been directed on April 7, 2006, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Ronald Alonzo Wright is suspended from the practice of law in this Commonwealth consistent with the Opinion and Order of the District of Columbia Court of *495Appeals decided October 20, 2005, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.